News Release
U.S. Department of Health & Human Services
News Division

202-690-6343
media@hhs.gov
www.hhs.gov/news

FOR IMMEDIATE RELEASE
Thursday, August 23, 2012

HHS announces next steps to promote use of electronic health records
and health information exchange
Today, Health and Human Services (HHS) Secretary Kathleen Sebelius announced the next steps in the Obama
administration’s work to help doctors and hospitals use electronic health records.
“The changes we’re announcing today will lead to more coordination of patient care, reduced medical errors,
elimination of duplicate screenings and tests and greater patient engagement in their own care,” Secretary
Sebelius said.
Under the Health Information Technology for Economic and Clinical Health (HITECH) Act, doctors, health
care professionals and hospitals can qualify for Medicare and Medicaid incentive payments when they
adopt and meaningfully use certified electronic health record (EHR) technology.
More than 120,000 eligible health care professionals and more than 3,300 hospitals have qualified to
participate in the program and receive an incentive payment since it began in January 2011. That exceeds a
100,000 goal set earlier this year.
That includes more than half of all eligible hospitals and critical access hospitals and 1 out of every 5
eligible health care professionals. The program is divided into three stages:




Stage 1 sets the basic functionalities electronic health records must include such as capturing data
electronically and providing patients with electronic copies of health information.
Stage 2 (which will begin as early as 2014) increases health information exchange between
providers and promotes patient engagement by giving patients secure online access to their health
information.
Stage 3 will continue to expand meaningful use objectives to improve health care outcomes.

Today, HHS’ Centers for Medicare & Medicaid Services and HHS’ Office of the National Coordinator for
Health IT released final requirements for stage 2 that hospitals and health care providers must meet in
order to qualify for incentives during the second stage of the program, and criteria that electronic health
records must meet to achieve certification.

- more -

-2The requirements announced today:





Make clear that stage two of the program will begin as early as 2014. No providers will be required
to follow the Stage 2 requirements outlined today before 2014.
Outline the certification criteria for the certification of EHR technology, so eligible professionals and
hospitals may be assured that the systems they use will work, help them meaningfully use health
information technology, and qualify for incentive payments.
Modify the certification program to cut red tape and make the certification process more efficient.
Allow current “2011 Edition Certified EHR Technology” to be used until 2014.

The CMS final rule also provides a flexible reporting period for 2014 to give providers sufficient time to
adopt or upgrade to the latest EHR technology certified for 2014.
A fact sheet on CMS’s final rule is available at http://www.cms.gov/apps/media/fact_sheets.asp.
A detailed fact sheet on ONC’s standards and certification criteria final rule is available at
http://healthit.hhs.gov/standardsandcertification.
The final rules announced today may be viewed at
http://www.ofr.gov/inspection.aspx?AspxAutoDetectCookieSupport=1. More information on the Stage 2
rule can be found at the CMS EHR Incentive Programs website at www.cms.gov/EHRIncentivePrograms.
###
Follow HHS on Twitter @HHSgov and sign up for HHS Email Updates

